Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Document JP 2000-349680A (cited by applicant) discloses an antenna element (see at least figures 3, 7) comprising: a first conductor 44 and a second conductor 44 that extend along a second plane and are positioned away from each other along a first axis that intersects the second plane; a third conductor 32, 36 that extends along a first plane including the first axis and is positioned between the first conductor 44 and the second conductor 44; a fourth conductor 76 that extends along the first plane, a feeding line 64, 66.
As to independent claim 1, document JP 2000-349680A fails to disclose the fourth conductor is electrically connected to the first conductor and the second conductor, and is positioned away from the third conductor; the feeding line that is electrically connected to the third conductor; and a filter that is connected to the feeding line, wherein the filter is positioned in such a manner as to overlap the fourth conductor.
As to independent claims 2, 9-11, and dependent claims 3-8, they are allowed for similar reasons with respect to independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646